On further consideration of the "Petition by the Accused for Appropriate Extraordinary Relief’ filed in the above-entitled action, upon which an Order to Show Cause issued, it appearing that the convening authority has acted upon the record of Petitioner’s trial and has forwarded said record for review by the Court of Military Review, as established respectively by General Court Martial Order Number 7-73, Headquarters, 2d Marine Division, Fleet Marine Force, Camp Le-jeune, North Carolina, dated February *65323, 1973, and by Certificate of Receipt of the Clerk of the United States Navy Court of Military Review (Attachments 1 and 2, Government Response to Order to Show Cause), it is, by the Court, this 16th day of March 1973,
ORDERED that said Petition be, and the same hereby is dismissed as moot. This action is without prejudice to the right of petitioner to assign error predicated upon the delay either before the Court of Review or in a petition for grant of review to this Court. See, United States v. Prater, 20 U.S.C.M.A. 339, 43 C.M.R. 179 (1971).